     Case 1:03-md-01570-GBD-SN Document 4232 Filed 10/26/18 Page 1 of 3




UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK




In re Terrorist Attacks on September 11, 2001              03 MDL 1570 (GBD) (SN)

                                                           ECF Case




This document relates to:

               Kathleen Ashton, et al. v. Al Qaeda Islamic Army, et al., Case No. 02 Civ. 6977
               Thomas Burnett, Sr., et al. v. Al Baraka Inv. & Del,. Corp., et al., No. 03 Civ.
               9849
               Federal Insurance Co., et al. v. Al Qaida, et al., No. 03 Civ. 6978
               Continental Casualty Co., et al. v. Al Qaeda, et al., No. 04 Civ. 5970
               Euro Brokers Inc., et al., v. Al Baraka, et al., No. 04 Civ. 7279
               Estate of John P. O'Neill et. al., v. Al Baraka et. al., No. 04 Civ. 1923

                          DECLARATION OF YOUSEF ABU ALI
                       IN RESPONSE TO AUGUST 27, 2018 ORDER



               1.      I am of Sudanese nationality and origin. I moved to Jeddah, Saudi Arabia

in 1975. I worked in Jeddah for Sheikh Abdullah Kadi, the father of Sheikh Yassin Kadi ("Mr.

Kadi"), from 1975 until Sheikh Abdullah died in 1989. Since 1990 I have been living in Jeddah

and have worked continuously for Mr. Kadi with responsibility for managing the Kadi family's

commercial interests (but not Mr Kadi's personal charitable or commercial activities or

interests). I have not lived in Khartoum for many years and since my parents died 20 years ago I

have had no family in Sudan and little reason to return to my country of origin. As a result of this

my current active contacts in Sudan are few.




                                                 1
    Case 1:03-md-01570-GBD-SN Document 4232 Filed 10/26/18 Page 2 of 3




               2.      I now refer to the long defunct company Rowad Development and

Investment Co. Ltd. ("Rowad") which was incorporated in Sudan. At the direction of Mr. Kadi's

son, Muaz Kadi, and in cooperation with Mr. Kadi's London solicitors Carter-Ruck, I have tried

to locate two documents pertaining to Rowad that, as has been explained to me, the Court has

ordered Mr. Kadi to locate. Prior to Mr Kadi's and Muaz Kadi's request for my assistance in this

matter I was not aware of the two documents pertaining to Rowad ordered to be produced by the

Court

               3.      Towards this I have made extensive efforts to contact Mr Yassin Ahmed

Mohammed Ali ("Mr. Ali"). Based on corporate records of Rowad (see KADI0089835, ECF No

3831-5 at 103) and information and belief, I believe that Mr Ali was listed as a director of

Rowad.

               4.      For the last three to four weeks I have attempted on numerous occasions to

contact Mr Ali, who on information and belief lives in Sudan. The purpose of trying to contact

him was to ask him if he possesses or is able to locate the two Rowad documents the Court has

ordered Mr. Kadi to try to locate. I attempted on many occasions to reach Mr. Ali by telephone

using the contact number I had for him. I called this number around 15 times but Mr Ali did not

respond.

               5.      There was no current number for Mr Ali in the Khartoum telephone

directory. I know of no friends of Mr Ali to contact to obtain his up to date

contact details or who could help me find him. Mr. Ali did not respond to any of my efforts

which have all been unsuccessful.

               6.      During this period Mr. Siraj Abdul Bari, a Sudanese individual who was

formerly employed by Muwafaq Foundation in Sudan, was himself making efforts in Sudan to



                                                 2
   Case 1:03-md-01570-GBD-SN Document 4232 Filed 10/26/18 Page 3 of 3




locate Mr Ali. (See Declaration of Siraj Abdul Bari submitted herewith at paragraphs 4 and 5.) I

also phoned Mr. Siraj Abdul Bari on a regular basis in order to receive updates on his efforts to

locate Mr Ali all of which I confirm were unsuccessful.

                7.    I also attended with Mr Essam Al Khatib on Friday 5 October 2018 in

order to search Mr Kadi's storage room for the Rowad related documents. We spent the entire

day in the storage room searching for the two Rowad documents but our searches were

unsuccessful.


I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.



       Executed on October 11      ,2018
                                                          YOUSEF ABU ALI




                                                3
